Citation Nr: 1520585	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include residual scar.

2.  Entitlement to service connection for a low back disorder, claimed as secondary to left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his nephew, D.B.



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1981 to February 1984, as well as subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Virginia Army National Guard. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran and his nephnew, D.B., testified at a Board hearing in Washington, D.C., before the undersigned Veterans Law Judge in May 2014.  The transcript has been associated with the record.  The record was held open for 60 days until July 27, 2014 so that additional evidence could be submitted.  

After the Board hearing, in May 2014 and June 2014, the Veteran submitted additional records.  In attached statements, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) consideration of these records.  38 C.F.R. 
§ 20.1304(c) (2014).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received in July 2013 and he has not explicitly requested AOJ consideration.  In turn, a waiver of this additional evidence was not necessary.  Regardless, the Board may properly consider such evidence.  

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are paperless, electronic Virtual VA and Veteran's Benefit Management System records associated with the Veteran's claim.  A review of the records in Virtual VA reveals that with the exception of the Board hearing transcript and additional VA treatment records, which were considered in the June 2013 statement of the case, these records are either irrelevant or duplicative of the documents in the claims file.  The Veteran's VBMS record does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Initially, at the Board hearing, the Veteran testified that he continued to have problems with his left knee while he was a member of the Virginia Army National Guard.  In this regard, he reported that his left knee was drained while on ACDUTRA in Blackstone, Virginia, in 1986.  The claims file does not include Veteran's National Guard records.  As these records are pertinent to the issues on appeal, the AOJ should attempt to obtain them. 

The Board observes that the AOJ obtained the Veteran's Social Security Administration (SSA) records in September 2011.  However, it appears that the Veteran's claim was pending at that time as there is no final determination.  At the June 2014 Board hearing, the Veteran testified that he was currently receiving SSA disability benefits.  Thus, it appears that additional SSA records may exist.  As such, the AOJ should obtain any additional SSA records since September 2011.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  

Further, the Veteran also testified that he had received treatment for his left knee from Dr. C at New Canton Clinic.  However, although a couple of pages of treatment were associated with the Veteran's SSA records, it does not appear that all of these records have been associated with the claims file.  Thus, the Board finds that efforts should be made to obtain treatment records from Dr. C. as well as any additional private treatment records that have not already been associated with the record, after receipt of any necessary authorization and consent from the Veteran.  

The Veteran's service treatment records document that he suffered from an open laceration on the left knee in March 1981.  He continued to report knee pain and other problems with his knee until March 1982.  However, his discharge examination in January 1984 was silent with respect to any left knee abnormalities.  The Veteran was afforded a VA examination in October 2011.  The examiner diagnosed gouty arthritis of the left knee and found that it was not related to the incidents documented in service because there was no evidence of gout in service.  Moreover, his left injury in service was self-limiting with a normal discharge examination following service, and there was no chronicity of record since discharge.  

However, the examination report also showed that the Veteran had traumatic arthritis of the left knee based on imaging studies, but the examiner did not address the etiology of any traumatic arthritis.  Moreover, the examiner did not appear to consider the Veteran's statements indicating pertinent symptomatology since service or that he had his knee drained on numerous occasions.  Finally, the examiner indicated that there were no associated scars, but the Veteran has reported that he has a painful residual scar from the laceration documented in his service treatment records.  It is unclear from the report whether the examiner addressed this scar.   

The United States Court of Appeals for Veterans Claims has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Moreover, once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the deficiencies discussed above and in light of the possibility of additional evidence being obtained, the Boards finds that the Veteran should be afforded another VA examination with etiological opinion.  

Lastly, as the Veteran has asserted that his low back disorder is secondary to his left knee disorder, this issue is inextricably intertwined with the other issue on appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991).  As such, this issue must also be returned to the AOJ for further consideration pending the readjudication of the Veteran's claim for service connection for a left knee disorder.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain the Veteran's Virginia Army National Guard records, including documentation of periods of ACDUTRA and INACDUTRA. If this information is not readily available or obtainable, this fact should be documented for the record.

2.  The AOJ should request from SSA any additional records dated since September 2011, to include a copy of any further determination on the Veteran's claim for disability benefits, as well as copies of all additional medical records underlying its determination.  In requesting these records, follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records and/or responses received should be associated with the record.

3.  The AOJ should take necessary steps, including contacting the Veteran, to obtain treatment records from Dr. C as well as any other outstanding private treatment records relevant to the claims on appeal that have not already been associated with the record.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any additional private treatment records pertaining to the issues on appeal.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

4.  After all additional records have been associated with record, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed left knee disorder, to include any residual scar.  It is imperative that the claims file and electronic record be made available to the examiner for review in connection with the examination, to specifically include these remand instructions.  

(A)  The examiner should identify all current left knee disorders, to include any residual scars, found to be present.  If traumatic arthritis is not found, this finding must be reconciled with the prior October 2011 VA examination report indicating such finding.

(B)  After reviewing the record and examining the Veteran, the examiner should offer an opinion as each diagnosed left knee disorder, to include any residual scars, as to whether it is as least as likely as not (a 50% or higher degree of probability) related to the Veteran's active service, to include the incidents described in the service treatment record. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.  In proffering the opinions, the examiner must consider the Veteran's lay statements.   

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, to include obtaining an examination for the Veteran's low back disorder if necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




